 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Aubrey Gulledge, thereby discouraging membership in United Rubber, Cork, Linoleum &PlasticWorkers of America, CIO, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (3) and (1) of the Act.3.By interfering with, restraining, and coercing the employees in the exercise of therightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.5.The Respondent committed no unfair labor practice as regards Ruth Hiett Clark.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the NationalLaborRelations Act, we herebynotify our employees that:WE WILL NOTin any manner interfere with,restrain,or coerce our employees inthe exercise of their right to self-organization,to form labor organizations, to joinor assist United Rubber,Cork, Linoleum&Plastic Workers of America,CIO, or anyother labor organization,to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection.WE WILL offerto the employees named helow immediate and full reinstatement totheirformer or substantially equivalent positions restoring all seniority or otherrightsand privileges previously enjoyed,andmake them whole for any loss of paysuffered as a result of the discriminationMildred RichmondClayton NosbuschFlora Perry-Gilbert BaggettMagga Lee DotyDaniel McElroyGlendon AppletonBuford AppletonIsabel HarrellAubrey GulledgeAll our employees are free to become or remain members of the above-named union orany other labor organization. We will not discriminate in regard to hire or tenure of employ-ment or any term or condition of employment against any employee because of membershipin or activity on behalf of any such labor organization.Acme Boot Manufacturing Company, Inc.,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.THE CARBORUNDUM COMPANYandDISTRICT LODGE 76,LODGE 689, INTERNATIONAL ASSOCIATION OF MA-CHINISTS, AFL, Petitioner. Case No. 3-RC-1141. May 29,1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William J.Cavers, hearing officer. The hearing officer's rulings made105 NLRB No 16. THE CARBORUNDUM COMPANY193at the hearing are free from prejudicial error and are herebyaffirmed.'.Pursuant to the provisions of Section3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel[Members Houston, Styles,and Peter-son].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representemployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and(7) of the Act, forthe following reasons:The Petitioner seeks primarily to represent various craftgroups at the Employer's Niagara Falls, town of Niagara, andWheatfield,New York,plants.The Employer and the Intervenorcontend among other things that their agreement executedSeptember 18, 1950, and expiringJuly19, 1955, which coversall the production and maintenance employees at the Em-ployer's Niagara Falls, town of Niagara,and Wheatfield plants,including the employees sought by the Petitioner,constitutesa bar to this proceeding.The Petitioner claims that this con-tract is one of unreasonable duration which has been in effectfor more than 2 years and therefore cannot constitute a bar.The Employer is the largest producer of abrasive productsin the United States, manufacturing approximately 58 percentof the total output.2 It employs a total of about 4,360 employeesin its plantsin the UnitedStates andCanada. Ofthese em-ployees, approximately 3,980, or 91 percent,are covered by5-year contracts,3The entire abrasive products industry intheUnited States employs about 6,740 organized employees,ofwhom approximately 4,370, or approximately 65 percent,are coveredby 5-year collective-bargaining contracts.It is clear from the foregoing that a substantial portion ofthe abrasive products industry is covered by contracts havinga 5-year term. We therefore do not consider the 5-year con-'At the hearing the Intervenor, Local 12058, United Chemical Workers of America, C.I.O—moved to dismiss the petition on the grounds of contract bar and inappropriateness of therequestedunit. For thereasons setforth below, this motionis granted2The principal customers for the Employer's products are automobile manufacturers, asubstantial number of which have 5-year collective-bargaining contracts. See GeneralMotors, Detroit Transmission Division, 102 NLRB 1140 The Employer also sells its productsto farm equipment manufacturers,a substantial number of which also have 5-year collective-bargaining contracts. Allis Chalmers Manufacturing Company (West Allis Plant), 102 NLRB11353The plants so covered consist of approximately 3,350 production and maintenance em-ployees at the 3 plants involved in this proceeding and the approximately 630 employees atthe Perth Amboy, New Jersey, and Niagara Falls, Ontario, Canada,plants.The Employer's5 other installations,consisting of 4 other plants and 1 warehouse and employing approxi-mately 380 employees,are coveredby 1-, 2-,or 3-year collective-bargaining contracts. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDtract of September 18, 1950,between the Intervenor and theEmployer one of unreasonable duration.4Accordingly,we shalldismiss the petition which was filed more than 2 years beforethe expiration date of the existing contract.5[The Board dismissed the petition.]4General Motors (Milwaukee Plant), A. C. Spark Plug Division, 102 NLRB 1139; AllisChalmers Manufacturing Company (West Allis Plant), 102 NLRB 1135; and General MotorsCorporation, Detroit Transmission Division, 102 NLRB 1140.5In view of this disposition of the case,we need not pass upon the appropriateness of theunit request of the Petitioner.HAMMERMILL PAPER COMPANY, INC.andREGINALD C.PERRY,PetitionerandINTERNATIONAL BROTHERHOODOF PAPERMAKERS, AFL. Case No. 6-RD-86. May 29, 1953DECISION AND ORDERUpon a petitionduly filed under Section 9 (c) of the NationalLabor RelationsAct, a hearing was held beforeElmer E. Hope,hearing officer.The hearing officer'srulingsmade at thehearing are free from prejudicial error andare herebyaffirmed.'Pursuant to the provisionsof Section 3 (b) of the Act, theBoard hasdelegated its powers in connection with this casetoa three-member panel[Members Houston,Styles, andPeterson].Upon the entire record inthiscase, the Board finds:1.The Employeris engaged in commerce within the mean-ing of the Act.2.The Petitioner,an employeeof the Employer,assertsthat the Union, which is being currentlyrecognized by theEmployer asthe bargaining representative of the employeesdesignated in the petition,isno longer the representativeas defined in Section9 (a) of the Act.3.The Unioncontendsthat the petition herein should bedismissed because the Petitioner is acting as a "front" forDistrict 50, United MineWorkersofAmerica,hereinafterreferredtoasUMW, a noncomplyinglabor organization.Local Union No. 12,560 of the UMW had beenthe bargainingrepresentativeof the Employer's employees until the Unionwon a Board electionand was certifiedas the bargainingrepresentative of these employeeson April 26, 1951.2 TheEmployer and the Union have acontract that expires onJune 1, 1953.tAt the hearing,theUnionmoved to dismiss the petition on the ground that no showinghad been ntadebythePetitioner that asubstantial number of employees desired decertification.Showing of interest in a decertification case, as in a certification case, is an administrativematter not litigableby theparties.This motionis therefore denied.Suburban Propane Gas,Corporation(Shorgas Division),86 NLRB 1232..2Case No. 6-RC-714, notreported in printed volumes of Board decisions.105 NLRB No. 36.